Name: 82/259/EEC: Commission Decision of 6 April 1982 concerning certain protective measures against foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-24

 Avis juridique important|31982D025982/259/EEC: Commission Decision of 6 April 1982 concerning certain protective measures against foot-and-mouth disease Official Journal L 111 , 24/04/1982 P. 0028 - 0028*****COMMISSION DECISION of 6 April 1982 concerning certain protective measures against foot-and-mouth disease (82/259/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 81/476/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 81/476/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as amended by Directive 81/476/EEC, and in particular Article 7 thereof, Whereas an outbreak of foot-and-mouth disease has occurred in Denmark; whereas this outbreak is liable to endanger the herds of other Member States, in view of the large-scale trade both in animals and fresh meat; Whereas the measures taken by the Danish authorities concerning slaughter have enabled the disease to be restricted to the island of Funen, and it is therefore suitable to limit restrictive measures to consignments from this region; Whereas, with a view to preventing any unilateral measure on the part of importing Member States, these measures should be maintained as long as the risk of spreading the disease persists; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Denmark shall not send to other Member States live bovine animals and swine coming from the island of Funen. Article 2 Denmark shall not send to other Member States fresh meat of bovine animals, swine or sheep and goats, or meat-based products coming from the island of Funen other than products having undergone one of the treatments provided for in Article 4 (1) of Directive 80/215/EEC. Article 3 Denmark shall not lift the measures laid down in Articles 1 and 2 until 14 days after the elimination of the last outbreak of foot-and-mouth disease. The period which precedes the lifting of measures shall be prolonged by 14 days in the protection zone of 10 kilometres around outbreaks established by the Danish authorities. Article 4 Member States shall withdraw the measures applied on import. Article 5 The Commission shall follow the development of the situation and may amend this Decision in the light of such development. Article 6 This Decision is addressed to the Member States. Done at Brussels, 6 April 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 186, 8. 7. 1981, p. 20. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4.